Exhibit 10.1


AMENDMENT NUMBER SIXTEEN TO CREDIT AGREEMENT
THIS AMENDMENT NUMBER SIXTEEN TO CREDIT AGREEMENT (this "Amendment"), dated as
of September 8, 2016, is entered into by and among the lenders identified on the
signature pages hereof (such Lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
"Lender" and, collectively, as the "Lenders"), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association ("Wells Fargo"), as administrative
agent for each member of the Lender Group and the Bank Product Providers (as
such terms are defined in the below referenced Credit Agreement) (in such
capacity, together with its successors and assigns in such capacity, "Agent"),
ERICKSON INCORPORATED (formerly known as Erickson Air-Crane Incorporated), a
Delaware corporation ("EAC"), ERICKSON HELICOPTERS, INC. (formerly known as
Evergreen Helicopters, Inc.), an Oregon corporation ("Helicopters")
(Helicopters, together with EAC, are referred to hereinafter each individually
as a "Borrower", and individually and collectively, jointly and severally, as
the "Borrowers"), the Subsidiaries of Borrowers identified on the signature
pages hereof (such Subsidiaries are referred to hereinafter each individual as a
"Guarantor", and individually and collectively, jointly and severally, as the
"Guarantors"), and in light of the following:
WITNESSETH
WHEREAS, Lenders, Agent, Wells Fargo, as lead arranger, book runner, syndication
agent, and documentation agent, and Borrowers are parties to that certain Credit
Agreement, dated as of May 2, 2013 (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement");
WHEREAS, Borrowers have requested that Agent and Lenders make certain amendments
to the Credit Agreement;
WHEREAS, upon the terms and conditions set forth herein, Agent and Required
Lenders are willing to accommodate Borrowers' requests.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement (including Schedule 1.1 thereto), as
amended hereby.


2.Amendments to Credit Agreement. Subject to the satisfaction (or waiver in
writing by Agent) of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement is hereby amended as follows:


(a)Clause (c) of Article 7 of the Credit Agreement is hereby amended and
restated in its entirety as follows:






--------------------------------------------------------------------------------




(c)    Excess Availability. Borrowers shall have Excess Availability at all
times of at least (i) as of any date of determination during the period from
July 25, 2016 through and including August 29, 2016, $10,000,000, (ii) as of any
date of determination during the period from August 30, 2016 through and
including September 19, 2016, $13,000,000, (iii) as of any date of determination
during the period from September 20, 2016 through and including October 2, 2016,
$17,500,000, and (iv) as of any date of determination during the period from
October 3, 2016 through and including December 31, 2016, $20,000,000.
(b)Clause (a)(i)(A) of Section 13.1 of the Credit Agreement is hereby amended
and restated in its entirety as follows:


(A)    [Reserved.]
(c)Section 13.2 of the Credit Agreement is hereby amended by deleting the
following phrase set forth in the third sentence thereof: ", except as expressly
required pursuant to Section 13.1,"


(d)Section 15.9 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


15.9    Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and without any
notice to the Bank Product Providers. If Agent resigns under this Agreement, the
Required Lenders shall be entitled to appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as Issuing Bank or the Swing Lender, such resignation
shall also operate to effectuate its resignation as Issuing Bank or the Swing
Lender, as applicable, and it shall automatically be relieved of any further
obligation to issue Letters of Credit, or to make Swing Loans. If no successor
Agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Lenders, a successor Agent. If
Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders. In
any such event, upon the acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers, and
duties of the retiring Agent and the term "Agent" shall mean such successor
Agent and the retiring Agent’s appointment, powers, and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the


-2-

--------------------------------------------------------------------------------




duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.
(e)The definition of "Applicable Margin" set forth in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:


"Applicable Margin" means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table:
Applicable Margin in respect of Base Rate Loans
Applicable Margin in respect of LIBOR Rate Loans
6.50%
7.50%



(f)Schedule 1.1 to the Credit Agreement is hereby amended by inserting the
following new definitions therein in the appropriate alphabetical order:


"Sixteenth Amendment" means that certain Amendment Number Sixteen dated as of
September 8, 2016 (and effective as of the Sixteenth Amendment Effective Date)
among Agent, the Lenders party thereto, Borrowers, and the Guarantors party
thereto.
"Sixteenth Amendment Effective Date" shall have the meaning assigned thereto in
the Sixteenth Amendment.
(g)Schedule 5.2 to the Credit Agreement is hereby amended and restated in its
entirety in the form of Schedule 5.2 attached hereto.


3.[Reserved.]


4.Conditions Precedent to Amendment. The satisfaction (or waiver in writing by
Agent) of each of the following shall constitute conditions precedent to the
effectiveness of the Amendment (such date being the "Sixteenth Amendment
Effective Date"):


(a)The Sixteenth Amendment Effective Date shall occur on or prior to September
8, 2016.


(b)Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.


(c)Agent shall have received an amendment fee letter, dated as of the date
hereof, by and among Agent and Borrowers, in form and substance satisfactory to
Agent, duly executed and delivered by the parties thereto.


(d)The representations and warranties herein and in the Credit Agreement and the
other Loan Documents as amended hereby shall be true, correct and complete in
all material


-3-

--------------------------------------------------------------------------------




respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true, correct and complete in all material respects as of such earlier
date).


(e)No Default or Event of Default shall have occurred and be continuing or shall
result from the consummation of the transactions contemplated herein.


(f)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Loan Party, Agent, or any Lender.


(g)Borrowers shall pay concurrently with the closing of the transactions
evidenced by this Amendment, all fees, costs, expenses and taxes then payable
pursuant to the Credit Agreement and Section 6 of this Amendment.


(h)All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.


5.Representations and Warranties. Each Loan Party hereby represents and warrants
to Agent and the Lenders as follows:


(a)It (i) is duly organized and existing and in good standing under the laws of
the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Amendment and the
other Loan Documents to which it is a party and to carry out the transactions
contemplated hereby and thereby.


(b)The execution, delivery, and performance by it of this Amendment and the
other Loan Documents to which it is a party (i) have been duly authorized by all
necessary action on the part of such Loan Party and (ii) do not and will not (A)
violate any material provision of federal, state, or local law or regulation
applicable to such Loan Party, the Governing Documents of Borrower, or any
order, judgment, or decree of any court or other Governmental Authority binding
on such Loan Party, (B) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Material Contract
of such Loan Party except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect, (C) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of such Loan
Party, other than Permitted Liens, (D) require any approval of such Loan Party's
interest holders or any approval or consent of any Person under any Material
Contract of such Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or


-4-

--------------------------------------------------------------------------------




approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect, or (E) require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or recordation
in connection with this Amendment.


(c)This Amendment has been duly executed and delivered by each Loan Party. This
Amendment and each Loan Document to which such Loan Party is a party is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors'
rights generally.


(d)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Loan Party, Agent or any Lender.


(e)No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Amendment, and no condition exists which
constitutes a Default or an Event of Default.


(f)The representations and warranties in the Credit Agreement and the other Loan
Documents as amended hereby are true, correct and complete in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true, correct and complete in all material respects as of such earlier
date).


6.Payment of Costs and Fees. Borrowers agree to pay all out-of-pocket costs and
expenses of Agent (including, without limitation, the reasonable fees and
disbursements of outside counsel to Agent) in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto.


7.Release.


(a)Each Loan Party hereby acknowledges and agrees that the Obligations under the
Credit Agreement and the other Loan Documents are payable pursuant to the Credit
Agreement and the other Loan Documents as modified hereby without defense,
offset, withholding, counterclaim, or deduction of any kind.


(b)Effective on the date hereof, each Loan Party, for itself and on behalf of
its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby waives, releases, remises and forever discharges


-5-

--------------------------------------------------------------------------------




each member of the Lender Group, each Bank Product Provider, and each of their
respective Affiliates, and each of their respective successors in title, past,
present and future officers, directors, employees, limited partners, general
partners, investors, attorneys, assigns, subsidiaries, shareholders, trustees,
agents and other professionals and all other persons and entities to whom any
member of the Lenders would be liable if such persons or entities were found to
be liable to such Loan Party (each a "Releasee" and collectively, the
"Releasees"), from any and all past, present and future claims, suits, liens,
lawsuits, adverse consequences, amounts paid in settlement, debts, deficiencies,
diminution in value, disbursements, demands, obligations, liabilities, causes of
action, damages, losses, costs and expenses of any kind or character, whether
based in equity, law, contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law (each a "Claim" and
collectively, the "Claims"), whether known or unknown, fixed or contingent,
direct, indirect, or derivative, asserted or unasserted, matured or unmatured,
foreseen or unforeseen, past or present, liquidated or unliquidated, suspected
or unsuspected, which such Loan Party ever had from the beginning of the world
to the date hereof, or now has, against any such Releasee which relates,
directly or indirectly to the Credit Agreement, any other Loan Document, or to
any acts or omissions of any such Releasee with respect to the Credit Agreement
or any other Loan Document, or to the lender-borrower relationship evidenced by
the Loan Documents, except for the duties and obligations set forth in any of
the Loan Documents or in this Amendment. As to each and every Claim released
hereunder, each Loan Party hereby represents that it has received the advice of
legal counsel with regard to the releases contained herein, and having been so
advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."
As to each and every Claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of California), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.
Each Loan Party each acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each Loan
Party understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
(c)Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law,


-6-

--------------------------------------------------------------------------------




in equity, in any regulatory proceeding or otherwise) any Releasee on the basis
of any Claim released, remised and discharged by such Person pursuant to the
above release, If any Loan Party or any of its respective successors, assigns,
or officers, directors, employees, agents or attorneys, or any Person acting for
or on behalf of, or claiming through it violate the foregoing covenant, such
Person, for itself and its successors, assigns and legal representatives, agrees
to pay, in addition to such other damages as any Releasee may sustain as a
result of such violation, all attorneys' fees and costs incurred by such
Releasee as a result of such violation.


8.Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. THIS AMENDMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


9.Amendments. This Amendment cannot be altered, amended, changed or modified in
any respect or particular unless each such alteration, amendment, change or
modification is made in accordance with the terms and provisions of Section 14.1
of the Credit Agreement.


10.Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of this Amendment by facsimile or other
electronic method of transmission shall be equally effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.


11.Effect on Loan Documents.


(a)The Credit Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects. The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Agent or any Lender under the Credit Agreement or any other Loan Document.
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and the other Loan Documents shall remain unchanged and in
full force and effect.


(b)Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder", "herein", "hereof" or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to "the Credit Agreement", "thereunder", "therein",
"thereof' or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.


-7-

--------------------------------------------------------------------------------






(c)To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.


(d)This Amendment is a Loan Document.


(e)Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms "includes" and "including" are not limiting, and the term "or"
has, except where otherwise indicated, the inclusive meaning represented by the
phrase "and/or". The words "hereof', "herein", "hereby", "hereunder", and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to any Person shall be construed to include such Person's
successors and assigns.


12.Entire Agreement. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.


13.Reaffirmation of Obligations. Each Loan Party hereby reaffirms its
obligations under each Loan Document to which it is a party. Each Loan Party
hereby further ratifies and reaffirms the validity and enforceability of all of
the Liens and security interests heretofore granted, pursuant to and in
connection with the Guaranty and Security Agreement, the Aircraft and Engine
Security Agreement, or any other Loan Document, to Agent, as collateral security
for the obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such Liens and security interests, and all
collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof. Each
Loan Party hereby further does grant to Agent, for the benefit of each member of
the Lender Group and the Bank Product Providers, a perfected security interest
in the Collateral (as defined in the Guaranty and Security Agreement) and the
Collateral (as defined in the Aircraft and Engine Security Agreement) in order
to secure all of its present and future obligations under the Loan Documents.




-8-

--------------------------------------------------------------------------------




14.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


15.Guarantors. Each of the undersigned Guarantors consent to the amendments to
the Loan Documents contained herein. Although the undersigned Guarantors have
been informed of the matters set forth herein and have consented to same, each
Guarantor understands that no member of the Lender Group has any obligation to
inform it of such matters in the future or to seek its acknowledgement or
agreement to future consents, waivers, or amendments related to the Credit
Agreement, and nothing herein shall create such a duty.


[signature pages follow]




-9-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
ERICKSON INCORPORATED (formerly known as Erickson Air-Crane Incorporated), a
Delaware corporation




By: /s/ David Lancelot
Name: David Lancelot
Title: Chief Financial Officer



EAC ACQUISITION CORPORATION, a Delaware corporation




By: /s/ David Lancelot
Name: David Lancelot
Title: Chief Financial Officer



ERICKSON HELICOPTERS, INC. (formerly known as. Evergreen Helicopters, Inc.), an
Oregon corporation




By: /s/ David Lancelot
Name: David Lancelot
Title: Chief Financial Officer



ERICKSON TRANSPORT, INC. (formerly known as Evergreen Helicopters of Alaska,
Inc.), an Alaska. corporation




By: /s/ David Lancelot
Name: David Lancelot
Title: Chief Financial Officer



EVERGREEN HELICOPTERS INTERNATIONAL, INC., a Texas corporation




By: /s/ David Lancelot
Name: David Lancelot
Title: Chief Financial Officer







--------------------------------------------------------------------------------





EVERGREEN EQUITY, INC., a Nevada corporation




By: /s/ David Lancelot
Name: David Lancelot
Title: Chief Financial Officer



EVERGREEN UNMANNED SYSTEMS, INC., a Delaware corporation




By: /s/ David Lancelot
Name: David Lancelot
Title: Chief Financial Officer





--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, Lead Arranger, Book Runner, Syndication Agent, Documentation Agent, and a
Lender




By: /s/ Brandi Whittington
Name: Brandi Whittington
Title: VP, Authorized Signature





--------------------------------------------------------------------------------





DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender




By: /s/ Frank Fazio
Name: Frank Fazio
Title: Managing Director



By: /s/ Stephen R. Lapidus
Name: Stephen R. Lapidus
Title: Director





--------------------------------------------------------------------------------





BANK OF THE WEST, as a Lender




By: /s/ Joel Spencer
Name: Joel Spencer
Title: Vice President









--------------------------------------------------------------------------------





HSBC BANK USA NA, as a Lender




By: /s/ Eric Dettmer
Name: Eric Dettmer
Title: Vice President









--------------------------------------------------------------------------------






Schedule 5.2
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:
Weekly until January 4, 2017 (not later than Wednesday of each week)
(a) a 13 week cash flow forecast model, in the form provided to Agent on April
27, 2016 and for the forthcoming 13 weeks.
Monthly (not later than the 25th day of each month); provided that, if, as of
any date of determination on or after January 5, 2017, Excess Availability is
less than $20,000,000, the reports specified in clauses (a) - (p) shall be
delivered on a weekly basis (not later than Wednesday of each week) until such
time as Excess Availability shall have been at least $20,000,000 at all times
during each of the preceding 30 days
(b) a report regarding Borrowers’ and their Subsidiaries’ cash and Cash
Equivalents, including (i) daily cash collections, (ii) an indication of which
amounts constitute Qualified Cash, (iii) account numbers, and (iv) balances for
such account numbers,


(c) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrowers’ Accounts,


(d) a Borrowing Base Certificate,


(e) a detailed aging and roll-forward, by total, of Borrowers’ Accounts,
together with a reconciliation and supporting documentation for any reconciling
items noted (delivered electronically in an acceptable format, if Borrowers have
implemented electronic reporting),


(f) a summary aging, by vendor, of the Loan Parties’ accounts payable and any
book overdraft (delivered electronically in an acceptable format, if Borrowers
have implemented electronic reporting) and an aging, by vendor, of any held
checks,


(g) an Account roll-forward, in a format acceptable to Agent in its discretion,
with supporting details supplied from sales journals, collection journals,
credit registers and any other records, tied to the beginning and ending account
receivable balances of the Loan Parties’ general ledger,


(h) a reconciliation of Accounts, Inventory and trade accounts payable of the
Loan Parties’ general ledger to its monthly financial statements including any
book reserves related to each category,


(i) a detailed PPO Inventory system/perpetual report (which shall include a list
of all PPO Inventory of each Loan Party as of each such day and includes the
owner, serial parts, item numbers, item names, location codes, warehouse codes,
country code, amount, and any other information reasonably requested by Agent)
(delivered electronically in an acceptable format, if the Borrowers have
implemented electronic reporting),


(j) a detailed Spare Parts Inventory system/perpetual report (which shall
include a list of all Spare Parts by of each Loan Party as of each such day and
includes the owner, item numbers and names, country codes, item group codes,
status codes, warehouse codes, on hand amount, inventory value, and any other
information reasonably requested by Agent) (delivered electronically in an
acceptable format, if the Borrowers have implemented electronic reporting),


(k) a detailed work-in-process Inventory system/perpetual report (which shall
include







--------------------------------------------------------------------------------





 
material and labor cost, and any other information reasonably requested by Agent
(delivered electronically in an acceptable format, if the Borrowers have
implemented electronic reporting),


(l) a report showing (i) all deferred revenues as set forth in the Loan Parties’
balance sheet for the prior month, and (ii) the portion of such deferred
revenues that will be earned during the next four fiscal quarters,


(m) a detailed description by type and current location of all of the Inventory,
Aircrafts, and Engines, owned by any Loan Party located both in and outside the
United States, and for each Aircraft and each Engine that is located outside of
the United States an indication of whether the country of its location is a
signatory to either (i) the Geneva Convention, or (ii) the Cape Town Convention,


(n) a detailed calculation of Inventory, Aircrafts, and Engines that are not
eligible for the Borrowing Base (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting),


(o) a detailed report regarding any Inventory (i) with no usage in the
immediately preceding seven years, (ii) with more than ten years of usage in the
aggregate, or (iii) that has become obsolete due to engineering advances,


(p) a detailed report regarding any write down or obsolete adjustment of any
Loan Party’s Inventory, Aircrafts, and Engines,


(q) a 13 week cash flow forecast model, in the form provided to Agent on April
27, 2016 and for the forthcoming 13 weeks, and


(r) a detailed "fleet snapshot" schedule setting forth the utilization of each
of the Borrowers' and their Subsidiaries' S-64 Aircrane heavy-lift helicopters
and Aircraft helicopters.
Quarterly (not later than the 45th day after each fiscal quarter)
(s) a report regarding the Loan Parties’ accrued, but unpaid, ad valorem taxes,
and


(t) a Perfection Certificate or a supplement to the Perfection Certificate.
Semi-annually (not later than February 15th and August 15th of each fiscal year)
(u) a schedule of the Maintenance Program for each Aircraft and Engine and a
report detailing any scheduled long-term maintenance or overhaul for any
Aircraft or Engine.
On each anniversary of the Closing Date if requested by Agent
(v) an opinion of FAA counsel, in form and substance reasonably satisfactory to
Agent, dated as of a date not more than 30 days prior to such anniversary, that,
with respect to all Collateral consisting of Aircraft, Engines, and Spare Parts,
based on FAA's review of the Aviation Registry of the FAA and the International
Registry, Agent has a perfected first priority security interest thereon and
International Interest therein, free and clear of all Liens (other than
Permitted Liens), and attaching thereto the related "priority search
certificates" from the Aviation Registry of the FAA, the International Registry,
and the Spare Parts perfection locations.





--------------------------------------------------------------------------------





Contemporaneously with the consummation of the applicable sale or other
disposition,
(w) if the aggregate amount of any asset sales or other dispositions (or series
of asset sales or dispositions) of Eligible Accounts, Eligible Inventory, or
Eligible Aircraft since the date of delivery of the most recently delivered
Borrowing Base Certificate pursuant to clause (c) above exceeds $2,500,000, an
updated Borrowing Base Certificate excluding such disposed of assets from the
Borrowing Base; provided that Borrowers may, in their discretion, update through
the date of such sale or disposition all of the other calculations of the
Borrowing Base Certificate in accordance with the terms and definitions of the
Agreement. For the avoidance of doubt, nothing contained in this clause (t)
shall permit any Borrower or any of its Subsidiaries to sell or otherwise
dispose of any assets other than in accordance with Section 6.4 of the
Agreement.
Within 10 days after a request by Agent
(x) such other reports as to the Collateral or the financial condition of
Borrowers and their Subsidiaries, as Agent may reasonably request.
Promptly, but in any event within 10 days prior to any such action
(y) written notice that any Aircraft or Engine will be deregistered with the FAA
or any Aircraft or Engine will be taken to a country that is not a signatory to
the Geneva Convention or the Cape Town Convention, and


(z)written notice of any Engine being removed from any Aircraft.









